
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 318
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Capuano (for
			 himself, Mr. Lynch,
			 Mr. Markey,
			 Mr. Frank of Massachusetts,
			 Mr. Neal, Mr. Olver, Mr.
			 McGovern, Mr. Tierney,
			 Ms. Tsongas, and
			 Mr. Keating) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Boston Bruins on winning
		  the 2010–2011 Stanley Cup.
	
	
		Whereas, on June 15, 2011, the Boston Bruins won the
			 2010–2011 Stanley Cup in a 7 game series with the Vancouver Canucks;
		Whereas the Vancouver Canucks deserve immense credit for
			 their historic performance during the 2010–2011 hockey season and post-season,
			 in which the Canucks won the President’s Trophy for best record in the National
			 Hockey League and made a remarkable post-season run;
		Whereas the Boston Bruins victory was the first Stanley
			 Cup for the Bruins in 39 years and the sixth title in the 87-year history of
			 the team;
		Whereas the 2010–2011 Bruins Stanley Cup team honored the
			 careers of all former Bruins greats, including Bobby Orr, team president Cam
			 Neely, the Chief Johnny Bucyk, Terry O’Reilly, Milt Schmidt,
			 Eddie Shore, Raymond Bourque, and all the players who have donned a Bruins
			 jersey in the team’s rich history;
		Whereas the Bruins were led to the Stanley Cup Finals this
			 season by the remarkable goaltending of Tim Thomas and Tuukka Rask, the
			 outstanding leadership of Zdeno Chara, Patrice Bergeron, and Mark Recchi, and
			 the relentless effort of Shawn Thornton, Dennis Seidenberg, David Krejci,
			 Andrew Ference, Michael Ryder, Johnny Boychuk, Thomas Kaberle, and Vancouver
			 native Milan Lucic;
		Whereas Gregory Campbell, Dan Paille, Shawn Thornton, and
			 Chris Kelly contributed with points, hits, energy, faceoff wins, and penalty
			 kills to help steer the Bruins to victory;
		Whereas the 2010–2011 season produced new Bruins stars,
			 including Tyler Seguin, Rich Peverley, Brad Marchand, Adam McQuaid, and Nathan
			 Horton who, despite missing the final 4 games of the historic Stanley Cup run
			 with a severe concussion, scored two heroic game 7 winning goals against
			 Montreal and Tampa Bay to put the Bruins in position to win their first title
			 in 39 years;
		Whereas the Bruins, in front of playoff MVP netminder Tim
			 Thomas who broke the record for the most saves in playoff history, allowed just
			 8 goals over the 7 game Stanley Cup Final;
		Whereas Patrice Bergeron displayed incredible
			 determination over the course of four seasons, battling back from two major
			 concussions and after suffering another head injury in game 2 of the Eastern
			 Conference Finals, to score the game winning goal of game 7 in the Stanley Cup
			 Final;
		Whereas Mark Recchi, who won the Stanley Cup for the third
			 time in his career, displayed tremendous leadership and set an example for the
			 team’s corps of young players by contributing three points in game 6 of the
			 Stanley Cup Finals to force a decisive game 7 in Vancouver;
		Whereas Bruins coach Claude Julien joins the legendary Art
			 Ross and Tom Johnson on an exclusive list of Bruins coaches to win the Stanley
			 Cup;
		Whereas Peter Chiarelli, General Manager for the Boston
			 Bruins, built a team centered on hard work, sacrifice, and physical
			 play;
		Whereas Massachusetts is the only State to have sports
			 teams win the NFL, MLB, NBA, and NHL championships in the 21st century: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates—
				(A)the Boston Bruins
			 for winning the 2010–2011 National Hockey League Stanley Cup and the players,
			 coaches, support staff, owners, and executives whose ability, hard work,
			 dedication, and spirit made this season possible; and
				(B)the Vancouver
			 Canucks for their extraordinary success during the 2010–2011 season in winning
			 the President’s Trophy and the Western Conference Championship; and
				(2)directs the Clerk
			 of the House of Representatives to transmit an enrolled copy of this resolution
			 to—
				(A)Bruins coach
			 Claude Julien;
				(B)Bruins general
			 manager Peter Chiarelli;
				(C)Bruins president
			 Cameron Neely; and
				(D)Bruins owner
			 Jeremy Jacobs.
				
